Citation Nr: 1217197	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  09-19 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1942 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Philadelphia, Pennsylvania.

The Board notes that the Veteran originally requested a hearing before a Veteran's Law Judge at the RO.  However, the Veteran subsequently withdrew his request.  Therefore, no hearing was held in this matter.  38 C.F.R. § 20.704(e).

In his Appellate Brief Presentation, the Veteran's representative wrote that he wanted to claim clear and unmistakable error in a July 2009 RO rating decision which denied service connection for perforated ear drums or residuals of ear injury. This issue has not been addressed by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral hearing loss was not caused by a disease or injury in service, and sensorineural hearing loss was not present within one year of service.



CONCLUSION OF LAW

Bilateral hearing loss was not incurred in service, nor may sensorineural hearing loss be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in July 2007 which explained what the evidence needed to show in order to establish service connection and explained how VA assigns ratings and effective dates for service connected disabilities.  This letter also explained how VA could assist the Veteran with obtaining evidence in support of his claim. 

In addition to its duty to provide the aforementioned notices to the claimant, VA also must make reasonable efforts to assist the claimant with obtaining the evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, written statements that were submitted by the Veteran, and VA examination reports.  There is no indication that additional relevant evidence exists which has not been obtained.  

  Service connection

The Veteran contends that his hearing loss was caused by service.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including sensorineural hearing loss, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Veteran was not noted to have any hearing problems upon entry into service in December 1942.  In February 1943 the Veteran was hospitalized until March 15, 1943 for otitis media, chronic, suppurative, severe, left.  The cause was undetermined.  During this time, the Veteran's hearing for both spoken voice and whispered voice was impaired.  There is a notation that this condition existed prior to the Veteran's induction into the service.  The condition on completion of the case was improved.  An examination in December 1943 indicated that the Veteran's hearing to low conversational voice was normal.  At his discharge examination in February 1946, whispered voice testing was 15 out of 15. An audiogram was not conducted.

In a written statement dated in July 2007, the Veteran related that he started experiencing ear pain a few days after starting service.  He went to sick call and had his eardrum pierced or punctured and had to go to the hospital for 28 days.  After that he went back to duty.  He was exposed to noise from the propellers of planes.  Currently he had hearing aids for 5 years.  At the end of service he did not report his ear problems because he was anxious to regain his civilian status.  However, review of the Veteran's service treatment records reflects that he did report the ear infection at discharge as well as numerous other physical complaints which were found to be not substantiated by examination. 

VA treatment records show that the Veteran has hearing loss and that he is prescribed hearing aids.

The Veteran was first afforded a VA examination in July 2007.  Then, the Veteran reported that in service he worked as an airplane mechanic and flight engineer, often with airplane engines running without the use of hearing protection.  As a civilian, he worked as a railroad clerk working in the terminals.  He also reported some recreational noise exposure as he went hunting for a week every year when he was younger.  The Veteran reported that in the spring of 1943 he had an ear infection in service and had some sort of medical intervention at that time.  There was no report of any ear infections since then.  The Veteran denied tinnitus, otalgia, and vertigo.  There was no family history of hearing problems.  Audiological testing revealed a moderate to severe sensorineural hearing loss from 500 to 6000 Hertz, sloping to profound at 8000 Hertz in the right ear, and mild sensorineural hearing loss at 500 Hertz, precipitously sloping to severe by 3000 Hertz and to a profound degrees at 6000-8000 Hertz, in the left ear.  

The examiner was unable to provide an opinion as to the etiology of the Veteran's hearing loss without resorting to speculation.  

The Veteran had another VA hearing examination in November 2007 which recounted the Veteran's history of ear infection in service and his in service and post service noise exposure.  The Veteran reported that his hearing loss began in 2000.  Hearing aids were obtained from VA in 2002.  The Veteran was diagnosed with predominantly mild to severe sensorineural hearing loss bilaterally.  The examiner opined that the Veteran's hearing loss was not caused by noise exposure in the military since he reported the onset of hearing loss in 2000, many years after he left the service.  

In an undated written statement the Veteran wrote that his ear drums were punctured while working on the flight line.  

The evidence does not show that it is at least as likely as not that the Veteran's hearing loss was due to in-service exposure to noise or the in-service ear infection.  While there was a temporary loss of hearing associated with the ear infection, service treatment records showed that the Veteran's hearing went back to normal after the infection was cured.  As noted by the VA examiner who performed the November 2007 VA examination, the Veteran did not report hearing loss until 2000.  Since he dated the onset of his hearing loss to many years after service, the examiner opined that it was not caused by a disease or injury in service, including noise exposure.  While the Veteran may believe that his current hearing loss was caused by exposure to airplane noise in service or his in service ear infection, the evidence does not substantiate this.  The VA examiner's opinion as to the etiology of the Veteran's hearing loss is more probative than that of the Veteran given her training and experience.  Moreover, the Veteran did not report any continuity of symptoms since service since as noted above he dated the onset of his hearing loss to 2000.  Since this is many years after service, presumptive service connection for sensorineural hearing loss that is manifest to a compensable degree within one year of service does not apply. 

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


